Atkinson, J.
The three ordinances quoted in the statement of facts, in so far as consistent in their provisions, are to be construed together. All are directed against offenders of the city laws, and all relate, among other things, to the enforcement of penalfies for the violation of the city ordinances. Under section 1777 •of the municipal code, it was in the power of the court, by its sentence, to have imposed a fine and also confinement in the station-house. Upon the imposition of such a sentence by the court, the defendant could have served her term in the station-house, and ■omitted to pay the fine, thus leaving the sentence partly unexecuted. Without further authority than that expressed in section 1777, there would have been no way of enforcing the part of the sentence which required payment of the fine. To provide, among others, for just such cases, sections 1778 and 1779 were designed. By the express terms of section 1778, the clerk of council was authorized to issue execution to be levied upon the goods, chattels, etc., of the defendant, or, in lieu of issuing execution, the court was authorized to compel the defendant, upon refusal to pay the fine, “to work on the streets of the city under the commissioner of public works, or other person having control over said works.” *234And likewise, under section 1779, it is expressly provided that payment of all fines not otherwise paid may be enforced by work on the “streets or public works of the city.” The recorder exercised, the exact powers conferred by these ordinances for the collection of the fine imposed. The legality of the ordinances not being questioned, and their provisions clearly authorizing the sentence imposed by the court, it must follow that the detention of the prisoner, under the requirement of service upon the streets and public works-of the city, was not illegal, and that she was not entitled to a discharge. Judgment affirmed.

All the Justices concur.